                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      MEDFORD DIVISION



AUBREY FITZGERALD, et al,                                                         l e>!:J,,1./
                                                               CaseNo.1:19-cv~l704-CL

                       Plaintiffs,
               V.
                                                                       OPINION AND ORDER

SCOTT MARICAL, et al,

                       Defendants.


CLARKE, Magistrate Judge.

       Plaintiff Aubrey Fitzgerald, a self-represented litigant, seeks to proceed in forma

pauperis ("IFP") in this action on her own behalf and on behalf of her minor child, D.F. For the

reasons stated below, Plaintiffs' complaint (#1) is DISMISSED without prejudice and with leave

to file an amended
            I
                   complaint within thirty (30) days of this Order. Plaintiff's IFP application

(#6) is held in abeyance and will be reconsidered upon the filing of an amended complaint.

                                       LEGAL STANDARD

       Generally, all parties instituting any civil action in United States District Court must pay

a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP statute, 28 U.S.C. §

1915(a)(l), provides indigent litigants an opportunity for meaningful access to the federal courts

despite their inability to pay the costs and fees associated with that access. To authorize a litigant




Page 1 - OPINION AND ORDER
to proceed IFP, a court must make two determinations. First, a court must determine whether the

litigant is unable to pay the costs of commencing the action. 28 U.S.C. § 1915(a)(l). Second, it

must assess whether the action is frivolous, malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B).

       Regarding the second of these determinations, district comis have the power under 28

U.S.C. § 1915(e)(2)(B) to screen complaints even before the service of the compla;int on the

defendants and must dismiss a complaint if it fails to state a claim. Courts apply the same

standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). To

survive a motion to dismiss under the federal pleading standards, the complaint must include a

short and plain statement of the claim and "contain sufficient factual matter, accepted as true, to

'state a claim for relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. The plausibility standard ... asks for

more than a sheer possibility that a defendant has acted unlawfully." Id. The Court is not

required to accept legal conclusions, unsupported by alleged facts, as true. Id.

       Pro se pleadings are held to less stringent standards than pleadings by attorneys. Haines

v. Kerner, 404 U.S. 519, 520-521 (1972). That is, the court should construe pleadings by prose

plaintiffs liberally and afford the plaintiffs the benefits of any doubt. Karim-Panahi v. Los

Angeles Police Dep 't, 839 F.2d 621, 623 (9th Cir. 1988) (citation omitted). Additionally, a prose




Page 2 - OPINION AND ORDER
litigant is entitled to notice of the deficiencies in the complaint and the opportunity to amend,

unless the complaint's deficiencies cannot be cured by amendment. Id

                                              DISCUSSION

        I.      The Complaint is dismissed for failure to state a claim.

        Plaintiff has completed the paperwork provided by the Court titled, "Complaint for a

Civil Case." According to the form, she 1 intends to bring suit against Scott Marica!, Ashland

City Police Officer; "Suzanne Cutler and Wendy Shumway, "Housewife, 'Priesthood Holder,'

members of the church of Latter-Day Saints;" "Deena Harris, Amanda Roberson, Kerry Avalon,

Leilani Humphries, and Kelly Packard;" as well as Hon. Benjamin Bloom and Hon. Patricia

Crain, Jackson County Circuit Court Judges. Plaintiff lists numerous federal statutes and

provisions of the United States Constitution as being at issue in the case, including the Fair

Housing Act, the Rehabilitation Act, the Americans with Disabilities Act, and various clauses of

the First, Sixth, Eight, Ninth, Thirteenth, and Fourteenth Amendments.

        The narrative written by Plaintiff in order to explain her claims is extremely confusing,

and very little of it connects the named defendants to the federal statutes and constitutional

claims she lists. A few main themes are apparent, however. Plaintiff experienced a medical

emergency in 2015 and was hospitalized for a period ohime. She also had an ongoing legal

proceeding, which she feels was unfairly resolved against her. Her son was removed from her

care and custody, and, although she admits that this happened while she was incapacitated in the

emergency room, she claims that the removal was equivalent to a hate crime against her and her


1
 As a preliminary matter, the Court notes that Plaintiff may proceed in litigation as a self-represented
party, but she may not bring legal claims on behalf of another person unless she is a lawyer, properly
admitted to federal court. As it appears that Ms. Fitzgerald is not an attorney, her attempt to bring claims
on behalf of her minor son, D.F., is not appropriate. Because this case is dismissed, this issue is not
dispositive, and the Court need not make an official ruling. However, if she files an amended complaint,
Plaintiff should be advised that she may not represent anyone other than herself in th_is Court.


Page 3 - OPINION AND ORDER
son. She is currently pregnant and she is afraid that DHS will remove the baby from her care

when he is born. Finally, Plaintiff claims that the adoption of her first-born son into a family who

are members of the Church of Latter-Day Saints is a violation of the Constitutional principle

known as "the separation of church and state."

       The Court is certainly sympathetic to the idea that Ms. Fitzgerald has suffered, medically

and legally. Unfortunately, Plaintiff fails to request relief that is within the Court's authority to

grant. Federal Courts are courts of limited jurisdiction. The Younger abstention doctrine

deprives federal courts of jurisdiction in ongoing state criminal proceedings in circumstances

where the federal court is being called upon to interfere with or obstruct such state judicial

proceedings. Younger v. Harris, 401 U.S. 37 (1971); Canatella v. California, 304 F.3d 843. 850

(9th Cir. 2002). On the civil side, pursuant to the Rooker-Feldman doctrine, federal courts lack

subject matter jurisdiction "when the federal plaintiff both asserts as her injury legal error or

errors by the state court and seeks as her remedy relief from the state court judgment."

Kongasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004); Cooper, 704 F.3d at 777-78. See

also Meek v. Zopan, 2017 WL 902864, at *3 (D. Or. Mar. 6, 2017). In other words, if Plaintiff is

dissatisfied with the outcome of a case in state court, she may not attempt to overturn that

outcome by challenging that case in federal court. In order to challenge the outcome of a

custody dispute, for instance, a person must appeal that state court judgment to the Oregon Court

of Appeals. Attempting to challenge it in federal court is an improper collateral attack.

Therefore, any claims asserted by Plaintiff that arise out of a state court proceeding and attempt

to overturn the outcome of that proceeding will not be allowed.

       Additionally, while the Court must liberally construe any claims Plaintiff makes as a self-

represented party, certain claims are simply barred. For instance, judges and those performing




Page 4 - OPINION AND ORDER
judge-like functions are absolutely free from liability for damages for acts performed in their

official capacities. Ashe/man v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en bane). Judicial

immunity from claims for damages generally can be overcome only in two sets of circumstances.

First, a judge is not immune from liability for non-judicial actions, i.e., actions not taken in the

judge's judicial capacity. See Hyland v. Wonder, 117 F.3d 405, 413 n. 1 (9th Cir.1997) (holding

that judge may lose protection of judicial immunity when performing administrative act).

Second, a judge is not immune for actions, though judicial in nature, taken in the complete

absence of all jurisdiction. Mireles v. Waco, 502 U.S. 9, 11 (1991 ). As long as the judge has

jurisdiction to perform the "general act" in question, he or she is immune however erroneous the

act may have been, however injurious the consequences of the act may have been, and

irrespective of the judge's claimed motivation. Harvey v. Waldron, 210 F.3d 1008, 1012 (9th

Cir.2000) (citing Cleavinger v. Saxner, 474 U.S. 193, 199-200 (1985)).

        In this case, Plaintiff does not allege that Judge Bloom or Judge Crain took any actions

outside of their judicial capacity. Indeed, Plaintiffs main complaints include decisions made

regarding custody of Plaintiffs son and Plaintiffs own charges of contempt of court and

violation of a no-contact order. None of these allegations meet the requirements to allow Plaintiff

to bring a claim for damages against a judge. The claims against these defendants are barred.

        Plaintiffs other allegations are implausible to the point of being frivolous. She claims

that Officer Marical conspired with "religious zealots" to kidnap her son while she was

incapacitated in the emergency room. Later in the narrative it becomes clear that she lost

custody of her son in legal proceedings in state court. Plaintiff must therefore seek redress of

that decision in state court.




Page 5 - OPINION AND ORDER
       Plaintiff claims that the actions taken against her regarding the custody of her child were

motivated by religious hatred because her family are "Irish-American survivors of Catholic

holocaust," but she does not connect this conclusory claim with any factual allegations against

any specific defendant. Plaintiff also discusses in-depth a theory of "maternal cellular damages,"

but does not state any factual allegations that amount to a cognizable claim for relief in relation

to those damages. Thus, Plaintiff has failed to plead a proper claim for relief under federal

pleading standards.

                                         CONCLUSION

       For the reasons set forth above, the Complaint (#1) is DISMISSED with leave to amend.

Plaintiff shall have thirty (30) days from the date of this Order to file an amended complaint.

Plaintiff is advised that failure to file an amended complaint within the allotted time may result

in the entry of a judgment of dismissal. Should Plaintiff choose to amend her complaint, the

Court would encourage her to consult the Court's Guide for Self-Represented parties2 and fill out

her paperwork accordingly. Plaintiffs IFP application (#6) is held in abeyance and will be

reconsidered upon the filing of an amended complaint.




                                              MARK D. CLARKE
                                              United States Magistrate Judge




2
 For more guidance on how to properly state a claim and file a complaint, Plaintiff may consult
the Court's "Guide for Self-Representation," which can be found at the District of Oregon's
public website <www.ord.uscourts.gov> under the tab entitled, "Information about representing
yourself."


Page 6 - OPINION AND ORDER
